Citation Nr: 0314459	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  93-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with degenerative changes of the lumbar spine and 
a herniated nucleus pulposus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to October 
1973, from June 1974 to May 1975 and from March 1979 to May 
1983.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO).  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in April 1993.  The Board remanded the case in October 
1995, September 1997, and April 2000 for additional 
development of the record.


FINDINGS OF FACT

1.  The service-connected residuals of a low back injury with 
degenerative changes of the lumbar spine and a herniated 
nucleus pulposus are manifested by complaints of low back 
pain and no more than moderate limitation of motion; severe 
limitation of motion or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is not shown.

2.  The veteran's low back disability does not approximate 
severe symptoms of intervertebral disc syndrome, recurring 
attacks, with intermittent relief, and there is no objective 
medical evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected low back injury with degenerative 
changes of the lumbar spine and a herniated nucleus pulposus 
are not met. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The veteran's claim was received in February 1992.  There is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In February 1992, the veteran reported that he had received 
treatment at the Nashville, VA Medical Center (VAMC) and at 
Wayne Memorial Hospital.  The RO obtained copies of VA 
outpatient and hospital records dated from April 1991 to 
February 1992 and Wayne Memorial Hospital records dated in 
September to October 1991.  In July 1993, records were 
received from the Social Security Administration pertaining 
the veteran's award of disability benefits.  In October 1995, 
pursuant to the Board's October 1995 remand instructions, the 
RO sent the veteran a letter requesting that he identify all 
VA and private treatment providers who had treated him for 
the back condition since April 1993.  He was requested to 
submit forms authorizing the release of any private treatment 
records.  In November 1995, the veteran submitted a statement 
indicating that all treatment for his back condition since 
April 1993 had been rendered at the Nashville VAMC.  The RO 
obtained VA treatment records dated from February to October 
1995.  The record reflects that the veteran was incarcerated 
from June 1997 to January 1998. The RO has obtained VA 
outpatient and hospital records dated from December 1995 to 
July 2002.  The record reflects that the veteran was again 
incarcerated in July 2002.  

By letter dated in January and April 2003, the RO advised the 
veteran of the VCAA.  He was advised that the VA would assist 
him in obtaining evidence necessary to establish entitlement 
to benefits.  He was asked to identify both private and VA 
treatment records regarding the service-connected back 
condition and requested to submit signed release forms for 
any private records.   The veteran was also notified of the 
provisions of the VCAA, and the implementing regulations, in 
the March 2003 supplemental statement of case regarding the 
issue on appeal.  In March 2003, the veteran submitted a 
statement indicating that he had no additional evidence to 
submit.  Thus, the veteran was notified that he should 
provide information (who treated him) and the RO would get 
the records.  The veteran has not identified any additional 
medical records that have not been obtained which are 
pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA outpatient and hospital treatment records, 
private treatment records and Social Security records.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in August 
1992, November 1995, and July 1999.  The record indicates 
that the veteran was incarcerated in July 1999.  The Board 
remanded the case in April 2000 with instructions that the 
examiner who conducted the July 1999 examination review a 
1995 MRI report and indicate whether there were any changes 
or addition to any opinions or conclusions contained in the 
July 1999 report.  In the alternative, the Board indicated 
that the veteran should be afforded a new examination.  A 
March 2003 Report of Contact indicates that the RO attempted 
to schedule a new examination of the veteran.  It is 
indicated that the penal institution advised the RO that the 
veteran could not be transported to the VAMC for an 
examination and that there was no VA physician able to 
conduct an examination at the institution.

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement; as such individuals are entitled to the same 
care and consideration given their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Court 
has held that VA is not authorized by statute or regulation 
to subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Here, the 
veteran was incarcerated on two separate occasions during the 
course of his claim and appeal.  He was examined by VA 
following his 1998 release.  He was confined for a second 
time in July 2002.  The record shows that the RO contacted 
the prison Tennessee Prison system and discovered he was 
incarcerated at Northwest Correctional Complex.  A note dated 
in January 2003 shows that a VA examination was scheduled and 
cancelled.  The reasons given were that the veteran was 
unable to be transported to the VA facility, that the 
facility did not have a provider to send to the Correctional 
Complex, and the physicians on sight are unable to perform 
the requested examination.  Additionally, a review of the 
July 1999 VA examination report and the findings shown on the 
December 1995 VA MRI report and finds that there would be no 
benefit to make any further attempt to have the July 1999 
examiner review those reports.  The December 1995 MRI report 
shows evidence of a herniated disc, for which the veteran is 
currently rated.  The July 1999 examination report contains 
the clinical findings reported by the examiner when the 
veteran was examined.  Because the veteran is unavailable for 
further examination due to incarceration, there are no 
further findings that can be obtained from him.  The Board's 
remand instructions have been complied with as fully as 
possible in light the veteran's unavailability.  Under these 
circumstances, no further duty is owed the veteran pertaining 
to an examination.  

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the March 2003 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal.


II.  Increased rating

The veteran seeks an increased rating for the service-
connected residuals of a low back injury with degenerative 
changes of the lumbar spine and a herniated nucleus pulpous, 
currently evaluated as 20 percent disabling.  By rating 
action in March 1992, the RO confirmed and continued the 10 
percent rating for the service-connected chronic low back 
pain, residuals of a low back injury, which was rated under 
Diagnostic Code 5295, pertaining to lumbosacral strain.  By 
rating action in April 1992, the RO again continued the 10 
percent rating and, based on the evidence of record, 
recharacterized the disability as residuals of a low back 
injury with degenerative changes of the lumbar spine and a 
herniated nucleus pulposus and changed the rating code under 
which the disability is rated to Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  By rating action 
in November 1992, the RO assigned a 20 percent rating for the 
service-connected back disability, effective from April 16, 
1992.  In the March 1993 supplemental statement of the case, 
the RO cited the current rating criteria of Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, in 
determining that a rating in excess of 20 percent was not 
warranted.  The Board notes that effective on September 25, 
1999, the veteran's payment of VA disability compensation was 
reduced to the 10 percent level, on the basis of his 
incarceration.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

On VA examination in August 1992, the veteran complained of 
chronic back pain, which radiated down the right leg to the 
posterior aspect of the ankle.  He reported occasional 
numbness in his right foot.  He indicated that bending, 
stooping, or lifting caused increased back pain.  On 
examination, no postural abnormalities or fixed deformity was 
noted.  It was indicated that musculature of the back was 
normal.  On range of motion testing, forward flexion was to 
75 degrees, backward extension was to 15 degrees, left 
lateral flexion was to 30 degrees, right lateral flexion was 
to 15 degrees, rotation to the left was 25 degrees and 
rotation to the right was to 15 degrees.  Straight leg 
raising was positive for pain at 20 degrees on the right.  
The examiner indicated that x-ray studies of the lumbosacral 
spine showed minimal right lumbar scoliosis; otherwise the 
disc spaces were intact.  The diagnosis included probable 
herniated nucleus pulposus at L5-S-1 level on the right.

Wayne Memorial Hospital records show that the veteran 
received epidural steroid injections on two occasions in 
December 1991 and one occasion in January 1992, for 
complaints of back and right leg pain.  An April 1993 Baptist 
Memorial Hospital Instructions to Patient form noted bed 
rest, heating pad and prescription medication.  

In April 1993, the veteran testified that he had received 
treatment for back pain.  He indicated that the pain was so 
bad that he could hardly move.  He also testified that he had 
received steroid injections to relieve his back pain.  He 
indicated that he was receiving Social Security disability on 
the basis of his back disability.  

Records of the Social Security Administration pertaining to 
the award of disability benefits were received in July 1993.  
The May 1991 Disability Determination and Transmittal shows 
that the primary diagnosis was disorder involving the immune 
mechanism and the secondary diagnosis was substance abuse 
disorders.  There is no medical evidence pertaining to the 
service-connected back disability contained in those records.  

A March 1995 VA outpatient record noted that the veteran was 
given a prescription for low back pain.  A June 1995 VA 
outpatient record shows that the veteran complained of low 
back pain and give prescriptions.  

On VA neurological examination in November 1995, the veteran 
reported prolonged back pain, which was worsened by standing 
or lifting.  He indicated that the pain was continuous and 
seemed to go down the right leg, almost to the knee.  
Following neurological testing, the examiner concluded that 
the veteran had no neurological disease or disorder.  There 
was no radicular involvement.  It was noted that ankle jerks 
were present and were usually affected by most radicular 
disease.  It was indicted that pinprick abnormality was not 
in a dermatome distribution such as seen in radicular 
disease.  There was no weakness.  The examiner opined that 
the veteran's nervous system was not involved in any way in 
his condition.

On VA orthopedic examination in November 1995, the veteran 
reported back pain every day with no difference in the 
character of his symptoms presently as opposed to previously.  
It was noted that he was prescribed several medications and 
the veteran reported that he had received 6 to 7 steroid 
injections.  On examination, the following findings were 
reported:

Waddell's examination was positive for axial 
loading, negative for simulation, negative for 
behavior and position for regional sensory and 
distraction.  Straight leg and cross straight leg 
raising testing was negative.  Deep tendon reflexes 
were 2 plus at the Achilles and patellar levels 
bilaterally and were equal and symmetrical.  Motor 
examination was normal.  Range of motion testing 
showed flexion to 75 degrees with 90 degrees being 
considered normal; extension to 30 degrees, which 
was equal to the expected normal limit; right and 
left rotation to 30 degrees, both of which were 
within normal limits; and right and left lateral 
bending to 30 degrees, which was within normal 
limits.  No postural abnormalities were noted.  
There was no scoliosis and the topography of the 
back was normal.  It was indicated that x-ray 
studies of the lumbar spine and pelvis were roughly 
within normal limits.  The examiner concluded that 
an objective basis of the veteran's complaints was 
not identified.  It was noted that complaints of 
pain, circumferentially in the right lower 
extremity from the hip to the toes could only be 
explained by nerve root impingment at five separate 
levels involving L3, L4, L5, S1 and S2 nerve root 
which was exceedingly unlikely.  It was indicated 
that it could also be possibly explained by 
peripheral nerve pathology involving both the 
femoral and entire sciatic nerves which was even 
more unlikely.  That fact along with the fact that 
Waddell's test was positive for distraction and the 
straight leg raising test was negative made it even 
less likely.  It was indicated that magnetic 
resonance imaging (MRI) test of the lumbar spine 
would be done to rule out the exceedingly remote 
possibility of multiple nerve root impingment.  

A December 1995 report of MRI test showed that there was loss 
of disc height and signal in the L5-S1 disc.  There was an 
eccentric/asymmetric L5-S1 disc bulge measuring 4 millimeters 
on the right and 2 millimeters on the left.  No bone spurring 
was seen.  

In December 1998, the examiner who conducted the November 
1995 examination indicated that the examination report and 
the report of the December 1995 MRI test were reviewed and 
concluded that the assessment in the November 1995 report 
should not be amended but should be considered the complete 
and final report.

On VA examination in July 1999, the veteran reported back 
pain with prolonged exertion, sitting or standing or 
radicular pain which affected both is lower extremities.  It 
was reported that pain was worse with weather changes.  On 
examination, there was forward flexion to 45 degrees and 
backward extension to 10 degrees.  There was no paraspinal 
muscle tenderness.  Lower extremity weakness was 3/5.  The 
diagnosis was herniated nucleus pulposus with degenerative 
changes in the lumbar spine.

The RO has variously evaluated the veteran's disability 
pursuant to Diagnostic Codes 5292 (limitation of motion of 
the lumbar spine), 5293 (intervertebral disc syndrome) and 
5295 (lumbosacral strain).  

Diagnostic Code 5292

Limitation of motion of the lumbar spine is evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than moderate functional limitation and 
a rating in excess of 20 percent under Diagnostic Code 5292 
is not warranted.  Range of motion testing was conducted on 
VA examinations in August 1992, November 1995, and July 1999.  
The forward flexion was to 75 degrees in August 1992 and 
November 1995 and had decreased to 45 degrees in July 1999.  
Backward extension was reported to be 15 degrees in August 
1992 and was shown to be normal at 30 degrees in November 
1995.  In July 1999, backward extension was to 10 degrees.  
In August 1992, left lateral flexion was to 30 degrees, right 
lateral flexion was to 15 degrees, rotation to the left was 
25 degrees and rotation to the right was to 15 degrees.  In 
November 1995, the examiner found that lateral flexion and 
rotation were within normal limits bilaterally.  While the 
veteran has complained of chronic low back pain, there is no 
objective evidence of painful motion on all movements of the 
lumbar spine or paravertebral muscle spasms.  There was 
evidence of normal range of motion with regard to extension, 
left and right rotation, and left and right lateral bending 
when the veteran was examined in 1995.  The clinical findings 
do not show severe limitation of motion in the lumbar spine 
which would warrant a 40 percent evaluation under Diagnostic 
Code 5292.

Diagnostic Code 5295

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation; lumbosacral strain with muscle spasms on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warrants a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A 40 percent rating under Diagnostic Code 5295 is not 
warranted.  On VA examinations in August 1992 and November 
1995, it was indicated that there were no postural 
abnormalities or fixed deformity and no such findings were 
noted on the July 1999 examination report.  The results of 
range of motion testing is noted above and there is no 
indication of marked limitation of forward bending in the 
standing position or loss of lateral motion with osteo-
arthritic changes.  There is no evidence of muscle spasms.  
Accordingly, there is no clinical evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion which would warrant a 40 
percent rating under Diagnostic Code 5295.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2002).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine, 38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

As to whether additional functional limitation is shown to 
result from pain on use or during flare-ups, the August 1992 
VA examination report indicated that positive straight leg 
raising test at 20 degrees on the right was objective 
evidence of pain on motion.  On VA examination in November 
1995, straight leg raising test was reported as normal.  
While the evidence shows that the veteran has complaints of 
pain on movement, there is no objective medical evidence of 
additional functional loss during flare-ups.  The veteran's 
current 20 percent evaluation takes into account the 
functional limitation attributable to his pain on motion, the 
level of which is shown on his VA examinations.  Accordingly, 
there is no basis for the assignment of a rating in excess of 
20 percent of the basis of additional function limitation due 
to pain on use or during flare-ups of the service-connected 
lumbar spine disability.  

Diagnostic Code 5953

As noted above, the in the March 1993 SSOC, the RO considered 
the criteria of Diagnostic Code 5293 to the veteran's back 
disorder.  Under the rating criteria in effect prior to 
September 23, 2002, intervertebral disc syndrome was 
evaluated as follows: postoperative, cured (0 percent); mild 
(10 percent); moderate; recurring attacks (20 percent); 
severe; recurring attacks with intermittent relief (40 
percent); and pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief (60 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent).  67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 2002).

Disability ratings under Diagnostic Code 5293 must consider 
painful motion and related factors articulated in sections 
4.40, 4.45, and 4.59, because limitation of motion is an 
element of degenerative disc disease.  VAOPGCPREC 36-97.

After a full review of the record, the Board concludes that a 
rating in excess of 20 percent for the veteran's lumbar spine 
disability under Diagnostic Code 5293 is not warranted.  The 
medical evidence shows that the veteran has complaints of low 
back pain and has been treated with pain medication.  While 
there is evidence of a herniated nucleus pulposus, there was 
no evidence of lumbar paravertebral muscle spasms or muscle 
tenderness.  On VA examination in November 1995 it was 
concluded that there was no neurological disease or disorder 
present.  Lower extremity weakness of 3/5 was noted on the 
most recent VA examination.  The Board finds that there is no 
basis to award a higher rating under either the old or new 
criteria of Diagnostic Code 5293.  The medical evidence 
during the entire appeal period does not show evidence of 
intervertebral disc syndrome manifested by severe; recurring 
attacks with intermittent relief which would warrant 40 
percent rating under the old criteria of Diagnostic Code 
5293.  The evidence does not show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, which would warrant a 40 
percent rating under the new criteria of Diagnostic Code 
5293.  

Accordingly, for the reasons discussed above, the currently 
assigned 20 percent rating for the veteran's lumbar spine 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected residuals of a low back injury with 
degenerative changes of the lumbar spine and a herniated 
nucleus pulpous.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a low back injury with degenerative changes of the lumbar 
spine and a herniated nucleus pulpous is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

